IN THE COURT OF APPEALS OF IOWA

                                  No. 17-0114
                            Filed November 8, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

THOMAS A. WOODARD,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, John D.

Ackerman, Judge.



      Thomas Woodard appeals his convictions for first-degree robbery and

first-degree burglary. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Shellie L. Knipfer, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Genevieve Reinkoester, Assistant

Attorney General, for appellee.



      Considered by Vaitheswaran, P.J., and Doyle and Bower, JJ.
                                         2


VAITHESWARAN, Presiding Judge.

       Two men—one wielding a knife—forced themselves into a home,

assaulted the woman who lived there, and stole $80 and a cell phone. A jury

found Thomas A. Woodard guilty of first-degree robbery and first-degree burglary

after his accomplice and the woman testified against him. On appeal, Woodard

challenges the sufficiency of the evidence supporting the findings of guilt. He

specifically argues his accomplice’s identification of him as the second intruder

was insufficiently corroborated by the woman.

       Iowa Rule of Criminal Procedure 2.21(3) governs corroboration of

accomplice testimony. It states:

       A conviction cannot be had upon the testimony of an accomplice or
       a solicited person, unless corroborated by other evidence which
       shall tend to connect the defendant with the commission of the
       offense; and the corroboration is not sufficient if it merely shows the
       commission of the offense or the circumstances thereof.

Iowa R. Crim. P. 2.21(3).

       We begin with the accomplice testimony.1            The second man who

participated in the crimes testified to being friends with Woodard. He stated

Woodard hatched a plan to drive from Liberal, Kansas to Sioux City, Iowa and

rob a drug house. Woodard drove to the house, parked “[a]round the corner,”

“[w]alked up,” and “knocked on the door.” Woodard was wearing “[d]ark clothes,”

while the accomplice was wearing a red hooded sweatshirt and “had a Band-Aid

on [his] nose.” The accomplice testified both were wearing conspicuous black


1
 Woodard does not question the second man’s status as an accomplice. See State v.
Barnes, 791 N.W.2d 817, 823 (Iowa 2010) (“In general, a person is an accomplice if he
or she could be charged and convicted of the same offense for which the defendant is
on trial.”).
                                          3


and white gloves. He did not recall whether the sleeves to Woodard’s sweatshirt

were up or down. When a woman opened the door, both men walked in without

permission. The accomplice showed the woman a knife, which he held in his left

hand. Woodard told him to put the knife away. Meanwhile, Woodard told the

woman to take him to a bank.           According to the accomplice, the woman

responded, “Can’t go the bank because nobody is supposed to be there at this

time, alarms will go off and police will show up.” The woman mentioned she had

money in her purse. She gave Woodard $80. The accomplice searched for a

safe, returned from the bedroom, and forced the woman to the ground. The two

men “ended up taping [the woman] up” and tying her to a chair. The accomplice

pled guilty to second-degree robbery and first-degree burglary. Although his plea

agreement did not require him to testify at Woodard’s trial, he stated he “was told

that if [he] didn’t testify there would be federal charges put against [him].”

       The woman corroborated large parts of the accomplice’s testimony. See

State v. Peterson, 663 N.W.2d 417, 434 (Iowa 2003) (“Corroboration is required

not only to provide a firm connection between the accused and the crime but also

to enhance the credibility of an accomplice whose involvement in the crime and

self-interest in blaming the defendant severely erode his believability.” (quoting

State v. Ware, 338 N.W.2d 707, 710 (Iowa 1983))). She testified two men came

to her door. One “had a red and white hoodie” and “a Band-Aid on his face,” and

“[t]he other had a black hoodie.” According to the woman, the men “immediately

started pushing [her] backward at [her] door.”         The man in the red hoodie

“presented the knife,” which he “was holding . . . in his left hand.” “The one in the

black hoodie told the one in the red hoodie to put [the knife] down.” The men
                                         4


“want[ed] cash.” She told them there was an alarm at the credit union where she

worked. The accomplice asked her where her safe was. She responded she did

not have one. She heard him go back to her bedroom. She offered Woodard

cash in hopes the men would leave. He took approximately $80.

       The woman twice identified Woodard as the man in the black hoodie—

once in a photo line-up and a second time at trial. We conclude the woman’s

testimony “tended to connect [Woodard] with the commission of the offense.”

Iowa R. Crim. P. 2.21(3).

       In reaching this conclusion, we have considered a discrepancy between

the accomplice’s testimony that the men wore gloves and the woman’s testimony

that neither wore gloves.      This discrepancy does not alter our conclusion

because corroborating testimony need not “confirm every material fact testified to

by an accomplice.” State v. Hutchison, 341 N.W.2d 33, 37 (Iowa 1983).

       We have also considered the testimony of two defense witnesses who

stated Woodard had facial hair and a tattoo on his forearm. Neither witness

unequivocally stated they saw Woodard on the day of the crime. As for the tattoo

on Woodard’s forearm, the accomplice could not recall whether Woodard’s arm

was covered with his sweatshirt during the intrusion.

       Inconsistencies in the woman’s pretrial and trial statements also do not

lead us to a different conclusion. The jury was instructed it could “disregard all or

any part of her testimony” if it found “the statements were made and were

inconsistent with the testimony given at trial, but” it was “not required to do so.”

The jury reasonably could have disregarded the woman’s stated belief that the

men were younger than they turned out to be without questioning her description
                                          5

of the intrusion. See id. (“The corroboration of an accomplice’s testimony need

not be strong . . . .”). Similarly, the jury could have overlooked the woman’s initial

statement that the man with the black hoodie rather than the red hoodie wore a

Band-Aid, in light of her subsequent identification of Woodard.

       We recognize the photo identification was not iron-clad. Specifically, the

identification was made two years after the crimes and the woman recalled that

the man was clean-shaven, even though the man she identified had facial hair.2

But the woman took her time, examined the eyes of the individuals, tentatively

identified Woodard, followed up by stating, “I want to really look at him good,”

and only after reevaluating the photographs, circled the picture of Woodard. We

conclude her pre-trial identification corroborated the accomplice testimony. See

State v. Neal, 353 N.W.2d 83, 88 (Iowa 1984) (noting the witness’ “refusal to

positively identify her assailant until she was absolutely sure shows she was not

amenable to pressure”). However, even without this identification, the woman’s

testimony about how the crimes unfolded together with her in-court identification

of Woodard sufficiently corroborated the accomplice’s testimony.

       We affirm Woodard’s convictions for first-degree robbery and first-degree

burglary.

       AFFIRMED.




2
 The officer also admitted he did not use a double-blind protocol. Woodard does not
challenge this aspect of the photo identification.